Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the reference to our firm under the caption “Experts” in this Registration Statement on FormS-1 and related prospectus of Sun BioPharma, Inc. and to the inclusion therein of our report, dated March30, 2017, with respect to the consolidated financial statements of Sun BioPharma, Inc. appearing in its Form 10-K filed March30, 2017 with the Securities and Exchange Commission. /s/ Cherry Bekaert LLP Tampa, Florida September 29, 2017
